Bartlett, J.
By the will the devisees were to take an estate in fee as tenants in common, E. S. ch. 129, sec. 2 ; and this devise was to take effect in possession immediately on the testator’s decease. The words of survivorship are therefore to be regarded as providing for the case of the deaths of any of the devisees in the testator’s life-time. 2 Jarm. 632; 6 Cruise (Gr. Ed.) 340, & n.; Ashford v. Haines, 11 L. & Eq. 152; Gee v. Mayor, 10 L. & Eq. 455; Brimmer v. Sohier, 1 Cush. 118.
Charles Whitney having died seized of one-sixth part of the premises, without any lineal descendants, and intestate, the petitioner is entitled to dower in his share of the real estate, and, under our statutes, to one-half of the residue of such share in fee. Robinson v. Tuttle, 37 N. H. 243, 250 and 251.